Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 16 is objected to because of the following informalities:  In preamble of claim 16, the word ‘of’ after the words ‘A method’ need to be removed as it is not required. Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 16-35 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Thangarasa et al. (US Pub.No: 2020/0037186 A1).
	Regarding claim 16, Thangarasa et al. teach a method (see Fig.2A and see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0084] wherein the wireless device 10 further obtaining/receiving one or more event thresholds, e.g., receiving one or more event thresholds, e.g. a SNR threshold (that includes downlink channel quality) used to trigger the event, from the serving first network node/BS, is mentioned and also see para [0088]); generating second information on a result of downlink channel quality measurement based on the first information (see para [0087] wherein the wireless device 10 further configuring the lower layers for, e.g. measuring and triggering, for the event (or one or more events) according to the thresholds received in action 201, is mentioned and also see para [0328] wherein the UE reporting an index that is based on the measured SNR level, is mentioned); and transmitting, to the base station, a radio resource control (RRC) message including the second information (see para [0125] wherein in the action 204, the wireless device 10 sending/transmitting a signal the determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node 12/BS, is mentioned and also see para [0135] wherein the wireless device performing radio link monitoring in maintained RRC_CONNECTED state, is mentioned and also see para [0012]), wherein the second information includes a value among a plurality of candidate values, the value indicating a minimum physical downlink control channel (PDCCH) repetition level which satisfies a predetermined block error rate (BLER) (see para [0125] wherein in the action 204, the determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node 12/BS, is mentioned and also see para [0103] wherein the two thresholds associated with RLM procedure, namely Qout and Qin & these two thresholds referring to a certain target BLER: Qout corresponds to 10% target BLER of PDCCH/MPDCCH/NPDCCH transmitting the DL data scheduling message, and Qin to 2% target BLER of PDCCH/MPDDCH/NPDDCH transmitting the random access response or paging indication, is mentioned and also see para [0112] wherein  the wireless device 10 maintaining a table with SNR to BLER mapping taking into account the repetition levels and aggregation levels, is mentioned). 
Regarding claim 17, Thangarasa et al. further teach the method of claim 16, wherein the SIB is associated with a narrowband internet-of-things (NB-IoT) system (see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0063] wherein the network node/BS transmitting signal/channel to NB-IoT wireless devices, is mentioned and also see para [0326]), and wherein the RRC message includes one of an RRC connection request message, an RRC connection resume request message, or an RRC connection reestablishment request message (see paragraph [0012] wherein RLM being carried out by the wireless device performing measurement on downlink reference symbols e.g. Cell-specific reference Symbols/signals (CRS), in a Radio Resource Control (RRC)_CONNECTED state (that includes RRC connection request message), is mentioned and also see para [0135]). 
Regarding claim 18, Thangarasa et al. further teach the method of claim 16, wherein each of the plurality of candidate values corresponds to a fixed value (see paragraphs [0112] & [0125]). 
	Regarding claim 19, Thangarasa et al. further teach the method of claim 16,
wherein each of the plurality of candidate values corresponds to one of a maximum number of repetitions (Rmax), Rmax/N, or M*Rmax, and wherein the N and the M are predetermined positive integers (see para [0107] wherein the wireless device 10 indicating that the current MPDCCH/NPDCCH repetition level being increased by N repetition levels or decreased by M repetition levels, is mentioned and also see para [0125] wherein the wireless device 10 signaling the determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node/BS, is mentioned). 
	Regarding claim 20, Thangarasa et al. further teach the method of claim 16,
wherein one of the plurality of candidate values indicates that the downlink channel quality measurement is not reported (see para [0103] wherein the measured SINR/SNR value being not reported to the network node/BS, is mentioned). 
Regarding claim 21, Thangarasa et al. teach a method performed by a base station in a wireless communication system (see Abstract and Figures 1A/BS_12 & 1C), the method comprising: transmitting, to a terminal, a system information block (SIB) including first information indicating a report of a downlink channel quality (see Fig.2B and see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0084] wherein the wireless device 10 further obtaining/receiving one or more SNR threshold (that includes downlink channel quality) used to trigger the event, from the serving first network node/BS, is mentioned and also see para [0151] wherein the first network node 12/BS sending the actual values or indices indicating the event threshold, is mentioned); and receiving, from the terminal, a radio resource control (RRC) message including second information on a result of downlink channel quality measurement (see para [0125] wherein in the action 204, the wireless device 10 sending/transmitting a signal the determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to be received by the serving network node 12/BS, is mentioned and also see para [0135] wherein the wireless device performing radio link monitoring in maintained RRC_CONNECTED state, is mentioned and also see para [0012]), the second information being generated based on the first information (see para [0087] wherein the wireless device 10 further configuring the lower layers for, e.g. measuring and triggering, for the event (or one or more events) according to the thresholds received in action 201, is mentioned and also see para [0328] wherein the UE reporting an index that is based on the measured SNR level, is mentioned), wherein the second information includes a value among a plurality of candidate values, the value indicating a minimum physical downlink control channel (PDCCH) repetition level which satisfies a predetermined block error rate (BLER) (see para [0125] wherein in the action 204, the wireless device 10 sending a signal the determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node 12/BS, is mentioned and also see para [0103] wherein the two thresholds associated with RLM procedure, namely Qout and Qin & these two ). 
Regarding claim 22, Thangarasa et al. further teach the method of claim 21, wherein the SIB is associated with a narrowband internet-of-things (NB-IoT) system (see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0063] wherein the network node/BS transmitting signal/channel to NB-IoT wireless devices, is mentioned and also see para [0326]), and wherein the RRC message includes one of an RRC connection request message, an RRC connection resume request message, or an RRC connection reestablishment request message (see paragraph [0012] wherein RLM being carried out by the wireless device performing measurement on downlink reference symbols e.g. Cell-specific reference Symbols/signals (CRS), in a Radio Resource Control (RRC)_CONNECTED state (that includes RRC connection request message), is mentioned and also see para [0135]). 
	Regarding claim 23, Thangarasa et al. further teach the method of claim 21,
wherein each of the plurality of candidate values corresponds to a fixed value (see paragraphs [0112] & [0125]). 
Regarding claim 24, Thangarasa et al. further teach the method of claim 21, wherein each of the plurality of candidate values corresponds to one of a maximum Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node/BS, is mentioned). 
Regarding claim 25, Thangarasa et al. further teach the method of claim 21,
wherein one of the plurality of candidate values indicates that the downlink channel quality measurement is not reported (see para [0103] wherein the measured SINR/SNR value being not reported to the network node/BS, is mentioned). 
Regarding claim 26, Thangarasa et al. teach a terminal in a wireless communication system (see Abstract and Figures 1A/UE_10 & Fig.3 for terminal), the terminal comprising: a transceiver (see Fig.3, blocks 303/306) configured to transmit and receive a signal (see paragraphs [0186] & [0189]); and a controller coupled with the transceiver (see Fig.3, block 301) and configured to: receive, from a base station, a system information block (SIB) including first information indicating a report of a downlink channel quality (see Fig.2A and see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0084] wherein the wireless device 10 further obtaining/receiving one or more event thresholds, e.g., receiving one or more event thresholds, e.g. a SNR threshold (that includes downlink channel quality) used to trigger the event, from the serving first network node/BS, is mentioned and also see determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node 12/BS, is mentioned and also see para [0103] wherein the two thresholds associated with RLM procedure, namely Qout and Qin & these two thresholds referring to a certain target BLER: Qout corresponds to 10% target BLER of PDCCH/MPDCCH/NPDCCH transmitting the DL data scheduling message, and Qin to 2% target BLER of PDCCH/MPDDCH/NPDDCH transmitting the random access response or paging indication, is mentioned and also see para [0112] wherein  the 
Regarding claim 27, Thangarasa et al. further teach the terminal of claim 26, wherein the SIB is associated with a narrowband internet-of-things (NB-IoT) system (see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0063] wherein the network node/BS transmitting signal/channel to NB-IoT wireless devices, is mentioned and also see para [0326]), and wherein the RRC message includes one of an RRC connection request message, an RRC connection resume request message, or an RRC connection reestablishment request message (see paragraph [0012] wherein RLM being carried out by the wireless device performing measurement on downlink reference symbols e.g. Cell-specific reference Symbols/signals (CRS), in a Radio Resource Control (RRC)_CONNECTED state (that includes RRC connection request message), is mentioned and also see para [0135]). 
	Regarding claim 28, Thangarasa et al. further teach the terminal of claim 26, wherein each of the plurality of candidate values corresponds to a fixed value (see paragraphs [0112] & [0125]). 
Regarding claim 29, Thangarasa et al. further teach the terminal of claim 26, wherein each of the plurality of candidate values corresponds to one of a maximum number of repetitions (Rmax), Rmax/N, or M*Rmax, and wherein the N and the M are predetermined positive integers (see para [0107] wherein the wireless device 10 indicating that the current MPDCCH/NPDCCH repetition level being increased by N repetition levels or decreased by M repetition levels, is mentioned and also see para Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node/BS, is mentioned). 
Regarding claim 30, Thangarasa et al. further teach the terminal of claim 26, wherein one of the plurality of candidate values indicates that the downlink channel quality measurement is not reported (see para [0103] wherein the measured SINR/SNR value being not reported to the network node/BS, is mentioned). 
	Regarding claim 31, Thangarasa et al. teach a base station in a wireless communication system (see Abstract and Figures 1A/BS_12 & Fig.4 for base station), the base station comprising: a transceiver (see Fig.4, block 405) configured to transmit and receive a signal (see para [0200]); and a controller (see Fig.4, block 401) coupled with the transceiver and configured to: transmit, to a terminal, a system information block (SIB) including first information indicating a report of a downlink channel quality (see Fig.2B and see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0084] wherein the wireless device 10 further obtaining/receiving one or more event thresholds, e.g., receiving one or more event thresholds, e.g. a SNR threshold (that includes downlink channel quality) used to trigger the event, from the serving first network node/BS, is mentioned and also see para [0151] wherein the first network node 12/BS sending the actual values or indices indicating the event threshold, is mentioned), and receive, from the terminal, a radio resource control (RRC) message including second information on a result of downlink channel quality measurement (see para [0125] wherein in the action 204, the wireless determined set of repetition level (Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node 12/BS, is mentioned and also see para [0103] wherein the two thresholds associated with RLM procedure, namely Qout and Qin & these two thresholds referring to a certain target BLER: Qout corresponds to 10% target BLER of PDCCH/MPDCCH/NPDCCH transmitting the DL data scheduling message, and Qin to 2% target BLER of PDCCH/MPDDCH/NPDDCH transmitting the random access response or paging indication, is mentioned and also see para [0112] wherein  the wireless device 10 maintaining a table with SNR to BLER mapping taking into account the repetition levels and aggregation levels, is mentioned). 
Regarding claim 32, Thangarasa et al. further teach the base station of claim 31, wherein the SIB is associated with a narrowband internet-of-things (NB-IoT) system (see para [0061] wherein System information such as system information broadcast (SIB1bis) being transmitted from BS over physical channel, is mentioned and also see para [0063] wherein the network node/BS transmitting signal/channel to NB-IoT wireless devices, is mentioned and also see para [0326]), and wherein the RRC message includes one of an RRC connection request message, an RRC connection resume request message, or an RRC connection reestablishment request message (see paragraph [0012] wherein RLM being carried out by the wireless device performing measurement on downlink reference symbols e.g. Cell-specific reference Symbols/signals (CRS), in a Radio Resource Control (RRC)_CONNECTED state (that includes RRC connection request message), is mentioned and also see para [0135]). 
	Regarding claim 33, Thangarasa et al. further teach the base station of claim 31, wherein each of the plurality of candidate values corresponds to a fixed value (see paragraphs [0112] & [0125]]). 
	Regarding claim 34, Thangarasa et al. further teach the base station of claim 31, wherein each of the plurality of candidate values corresponds to one of a maximum number of repetitions (Rmax), Rmax/N, or M*Rmax, and wherein the N and the M are predetermined positive integers (see para [0107] wherein the wireless device 10 indicating that the current MPDCCH/NPDCCH repetition level being increased by N repetition levels or decreased by M repetition levels, is mentioned and also see para [0125] wherein the wireless device 10 signaling the determined set of repetition level Rmax) and aggregation level (Lmax) along with the RLM event triggered measurement to the serving network node/BS, is mentioned). 
Regarding claim 35, Thangarasa et al. further teach the base station of claim 31, wherein one of the plurality of candidate values indicates that the downlink channel quality measurement is not reported (see para [0103] wherein the measured SINR/SNR value being not reported to the network node/BS, is mentioned).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Freda et al. (US Pub. No: 2014/0204854 A1) disclose mechanisms for defining and using PHICH/PDCCH Resources for Carrier Aggregation in wireless communication system.
7.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	9/29/2021